UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


HAMID AL RAZAK,

                      Petitioner,

               v.                                   Civil Action No. 05-1601 (GK)

BARACK OBAMA, et al.,

                      Respondents.


                                            ORDER

       On October 5, 2016, the Court of Appeals vacated and remanded the Court's Memorandum

Opinion of March 29, 2016, and instructed this Court to dismiss the case as moot.

       WHEREFORE, it is this 20th day of December, 2016, hereby

       ORDERED, that this is case is hereby dismissed as moot,




                                              G~~
                                            Gladys Kessler
                                            United States District Judge


Copies via ECF to all counsel of record